EHRLICH, Justice.
This case is before the Court pursuant to jurisdiction granted in article 5, section 3(b)(4), Florida Constitution. The question certified as being of great public importance is substantially similar to that presented in State v. Phillips, 468 So.2d 1136 (Fla.1985), and our decision here is controlled by the rationale expressed therein. On the authority of Phillips, we answer the certified question in the negative and quash the decision of the district court. 444 So.2d 1142.
It is so ordered.
BOYD, C.J., and OVERTON, ALDERMAN, McDonald and SHAW, JJ., concur.
ADKINS, J., dissents.